



Exhibit 10.7


DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO AFFILIATED MANAGERS GROUP, INC.
2020 EQUITY INCENTIVE PLAN


Name of Grantee:
Pursuant to the Affiliated Managers Group, Inc. 2020 Equity Incentive Plan, as
amended and/or restated from time to time (the “Plan”), and subject to the terms
of this agreement (the “Agreement”), Affiliated Managers Group, Inc. (the
“Company”) hereby grants to the Grantee named above, who is a non-executive
member of the Board of Directors of the Company (a “Director”) as of the date
hereof, an Award (the “Award”) of restricted stock units (each a “Unit,” and
together, the “Units”), consisting of the right to receive a distribution of the
number of shares of common stock, par value $0.01 per share, of the Company (the
“Shares”) specified on the attached Exhibit A, which is hereby incorporated by
reference (“Exhibit A”), to be issued and distributed to the Grantee according
to the terms set forth herein and in the Plan.
1.Vesting. Except as set forth below, and subject to the discretion of the
Administrator to accelerate the vesting schedule hereunder, the Units shall vest
in the amounts and on the dates indicated on Exhibit A; provided that, Grantee’s
service as a Director is through the applicable vesting date set forth on
Exhibit A.


2.Vesting and Distribution. The Units shall be distributed only in Shares, such
that the Grantee shall be entitled to receive one Share for each vested Unit.
The Shares subject to this Award shall be issued and distributed to the Grantee
pursuant to Section 1 hereof, and the vesting schedule set forth on Exhibit A,
with such issuance and distribution of the Shares (whether the Shares are to be
held by the Company on the Grantee’s behalf pursuant to Section 6(b) hereof or
issued directly to the Grantee) to occur, in all cases, no later than March 15
of the year following the year in which the Units vest, in accordance with the
short-term deferral exception under Code Section 409A and the regulations and
guidance thereunder.


3.Dividend Equivalent Rights. If the Company makes any cash dividends or other
cash distributions to the holders of Shares of the Company’s common stock, the
Grantee shall have the right to receive payments in lieu thereof in respect of
the Units subject to this Award (“Dividend Equivalent Rights”). If the Company
makes such a cash dividend or other cash distribution prior to the issuance and
distribution of the Shares subject to this Award or prior to termination of the
Award, the Company shall credit a bookkeeping account of the Dividend Equivalent
Rights on behalf of the Grantee as of the record date of such cash dividend or
other cash distribution. The amount credited shall be equal to the per-Share
cash dividend or other cash distribution paid by the Company multiplied by the
total number of then outstanding Units. Such amounts shall be subject to the
same vesting, payment (without interest), issuance, distribution and other terms
and conditions of the Units to which they relate as provided in this Agreement.
References in this Agreement to Units shall, as appropriate, include any
Dividend Equivalent Rights described in this Section 3.


4.Termination of Service. If the Grantee ceases to be a Director, this Award may
be subject to earlier termination or accelerated vesting as set forth below.







--------------------------------------------------------------------------------





(a)Termination by Reason of Death or Disability; Retirement. If the Grantee
ceases to be a Director by reason of death or disability, or the Grantee's
retirement at the end of the applicable term or other voluntary cessation of
service, the Units subject to this Award shall automatically fully vest at the
time of such termination.


(b)Other Termination. If the Grantee ceases to be a Director for any reason
other than (i) death or disability or (ii) the Grantee's retirement at the end
of the applicable term or other voluntary cessation of service, this Award
shall, to the extent not already vested as described herein, terminate
immediately and be of no further force or effect.


The Administrator’s determination of the reason that the Grantee has ceased to
be a Director shall be conclusive and binding on the Grantee and the Grantee's
representatives, legal guardians or legatees.
5.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution or as permitted by the
Administrator (or delegee). The Grantee may transfer, without consideration for
the transfer, the Award to members of the Grantee's immediate family, to trusts
for the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee (and, as required by
the Administrator, the beneficiaries or members of such transferee) agrees in
writing with the Company to be bound by all of the terms and conditions of the
Plan and this Agreement.


6.Miscellaneous.


(a)The Units are subject to adjustment in accordance with the provisions of
Section 7 of the Plan.


(b)The Company shall maintain an account on its books in the name of the Grantee
which shall reflect the number of Units awarded to the Grantee and the number of
Shares the Grantee is eligible to receive thereunder. The Grantee acknowledges
and agrees that the Company (i) may hold all vested Units and all Shares issued
and distributed in respect thereof pursuant to this Award on behalf of the
Grantee, until such time as the Grantee submits a request for delivery, and (ii)
will exercise voting rights and take all other corporate actions for any Shares
issued pursuant to this Award for such time as such Shares may be held by the
Company on behalf of the Grantee, unless the Grantee provides written notice to
the Human Resources Department to the contrary.


(c)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at the address on file in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.




(d)Pursuant to Section 10 of the Plan, the Administrator may at any time amend
or cancel any outstanding portion of this Award for any purpose that may at the
time be permitted by law, but no such action may be taken that materially and
adversely affects the Grantee’s rights under this Agreement without the
Grantee’s consent.


(e)This Award shall not be interpreted to bestow upon the Grantee any equity
interest or ownership in the Company or any subsidiary or Affiliate prior to the
dates on which the Company delivers Shares to the Grantee. The Grantee shall
have no rights as a stockholder with respect to the Units, and shall have the
rights of a stockholder only as to those Shares, if any, that are actually
delivered





--------------------------------------------------------------------------------





under this Award.


(f)If the Grantee is resident outside of the United States, to the extent
permitted by applicable law, the Grantee hereby consents to the holding,
processing and transfer of data relating to the Grantee (including sensitive
personal data as defined in the UK Data Protection Act 1998) by: (i) the
Company; (ii) any person providing services to the Company (including, but not
limited to, any third party broker, registrar or administrator); and (iii) any
trustee appointed by the Company for all purposes relating to the administration
or operation of the Plan, including the grant, holding or vesting of an Award
and the delivery, holding or sale of Stock and, to the extent permitted by
applicable law, this consent includes consent to the transfer of such data to
countries outside the European Economic Area even if the country in question
does not maintain adequate data protection standards.


(g)The provisions of this Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction.


(h)Notwithstanding anything herein to the contrary, this Award shall be, and the
Grantee hereby acknowledges that it is, subject to and governed by all the terms
and conditions of the Plan. Except as otherwise expressly provided, all terms
used herein shall have the same meaning as in the Plan, as applicable and as may
be amended from time to time.




[Remainder of this page is intentionally left blank]











































--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement pursuant to the 2020 Equity Incentive Plan as of the Grant Date
listed on the attached Exhibit A.
    
AFFILIATED MANAGERS GROUP, INC.
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
           





The foregoing Restricted Stock Unit Award Agreement is hereby accepted and the
terms and conditions thereof hereby agreed to by the undersigned as of the Grant
Date listed on the attached Exhibit A.




                            
By:
 
 
Grantee's Signature





                            
 
 
 
Grantee's Printed Name





























[Director Restricted Stock Unit Award Agreement]





--------------------------------------------------------------------------------













DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO AFFILIATED MANAGERS GROUP, INC.
2020 EQUITY INCENTIVE PLAN


Exhibit A


Grantee:
 
Grant Date:
 
Total Award:
 
Vesting Schedule:
 
Number of Units
Vesting Date








